Donald Peavler, twenty-three years of age and unmarried, while in the employment of appellee, lost his life as a result of an accident which arose out of and in the course of his employment. His parents and minor brothers and sisters who survived him filed with the Industrial Board an application for compensation as dependents of the decedent. From an order of the board denying compensation, this appeal is prosecuted. The only question for determination is whether or not under the evidence, the decedent's parents and brothers and sisters were his dependents within the meaning of § 38 of the Workmen's Compensation Act (Acts 1919 p. 158, § 8020u1 Burns' Supp. 1921). The question was one of fact for the Industrial Board. There is evidence to sustain the finding. See, Hoosier Veneer Co. v. Stewart
(1920), 76 Ind. App. 1, 129 N.E. 246; Rasin v. Miami Coal Co.
(1922), 79 Ind. App. 123, 137 N.E. 529.
Affirmed. *Page 526